DETAILED ACTION
The Examiner acknowledges the amendments received 26 January 2021. Claims 8-20 are cancelled; claims 1-7 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Objections
In view of the amendments received 26 January 2021, the Examiner withdraws the objection to claim 1.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 26 January 2021, with respect to the rejection(s) of claim(s) 1-7 under Stadler have been fully considered and are Ferek-Patric.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferek-Patric (U.S. 2003/0204214). Regarding claims 1-5 and 7, Ferek-Patric discloses (Figures 2-3) a plurality of electrodes for at least one of sensing cardiac signals and delivering cardiac electrical therapy, operational circuitry coupled to the electrodes, and an energy storage system for storing charge for performing cardiac electrical stimulus, the operational circuitry configured to operate as follows: at a first time: detecting cardiac events of a patient using the electrodes (par. 0029); filling an x-out-of-y filter (par. 0056) with data related to the detected cardiac events and using the x-out-of-y filter to determine that X exceeds a predetermined treatment threshold; when X exceeds .
Ferek-Patric discloses the claimed invention except for the predetermined treatment threshold calls for an X value of at least 18.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to detect at least 18 events, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 6, Ferek-Patric discloses the claimed invention except for the predetermined treatment threshold calls for an x-out-of-y criteria of 18 out of 24, and the modified treatment threshold calls for an x-out-of-y criteria of 21 out of 27.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to test for these x and y values, since it has been held that discovering the optimum value of a result of effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792